Citation Nr: 0813917	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What rating is warranted for osteoarthritis of the left 
shoulder since July 1, 1996?

2.  What rating is warranted for osteoarthritis of the right 
shoulder condition since July 1, 1996?

3.  What rating is warranted for degenerative disc disease of 
the lumbar and thoracic spine since July 1, 1996?

4.  What rating is warranted for degenerative disc disease of 
the cervical spine since July 1, 1996?

5.  Entitlement to service connection for a right ankle 
condition.

6.  Entitlement to service connection for a left ankle 
condition.

7.  Entitlement to service connection for a right leg 
condition.

8.  Entitlement to service connection for a left leg 
condition.

9.  Entitlement to service connection for a right hand 
condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and May 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

At the outset, the Board notes that the veteran initially 
appealed the issues of entitlement to service connection for 
right and left arm disorders.  A rating decision dated March 
2006, granted service connection for those disorders.  Thus, 
those issues are no longer before the Board.   The Board also 
notes that the veteran was granted a total disability rating 
based on individual unemployability by an April 2007 rating 
decision, effective March 31, 2004.

In statements dated May, June, and August 2006, the veteran 
appears to raise a claim to reopen the issue of entitlement 
service connection for a dental disorder, as well as the 
issue of entitlement to service connection for residuals of a 
facial fracture.  Service connection for treatment purposes 
is already in effect for a dental disorder.  The foregoing 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  

Furthermore, any evidence received subsequent to the 
supplemental statement of the case dated May 2006, is 
duplicative, cumulative and as such, not pertinent to 
questions of whether veteran has any bilateral ankle, or 
bilateral leg disorders as a result of service.

The claims regarding entitlement to increased ratings for 
degenerative disc disease of the cervical and lumbosacral 
spine, osteoarthritis of the left and right shoulders, and 
entitlement to service connection for a right hand disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed right 
ankle disability.

2.  The veteran does not currently have a diagnosed left 
ankle disability.

3.  The veteran does not currently have a diagnosed right leg 
disability.

4.  The veteran does not currently have a diagnosed left leg 
disability.


CONCLUSION OF LAW

1.  A right ankle disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.  A left ankle disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A right leg disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A left leg disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in March 2005 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in a May 2006 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Further, the foregoing 
evidence demonstrates that the notice provided by VA rebuts 
any suggestion that the appellant was prejudiced by the 
Department's failure to provide full and complete notice 
prior to the rating decisions at issue.


Analysis

The veteran contends that he has pinched nerves in both 
ankles and bilateral leg pain, due to his low back 
disability.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The veteran's September 1972 entrance medical history and 
examination reports note normal upper and lower extremities.  

In March 1973, the appellant reported left knee pain.  
Physical examination led to no pertinent diagnosis being 
offered.

On his report of medical history dated September 1976, the 
veteran noted complaints of leg cramps, but physical 
examination revealed clinically normal lower extremities.  

Treatment records from the Bronx-Lebanon Hospital dated 1997 
were silent to any complaints of, treatment for, or diagnoses 
of any ankle, leg, or right hand disorders. 

A March 2000 medical opinion from Dr. M.R., noted severe 
degenerative arthritis of both feet with pain and swelling, 
but did not indicate any complaints pertaining to either a 
bilateral ankle or leg disorder.  Subsequent letters from Dr. 
M.R., were essentially the same, noting treatment for the 
same conditions outlined in the March 2000 letter.  

VA treatment reports dated between November 2003 and November 
2004 are silent for any complaints, treatment, or diagnoses 
pertaining to any leg or ankle disorder.  

A May 2004 letter from Dr. F.D., also indicated that the 
veteran had severe degenerative arthritis of the both feet.  
The doctor stated that the veteran was unable to stand or 
walk for more than one hour per day due to foot and knee 
pain, and recommended that the veteran limit standing and 
walking due to pain and swelling.  Subsequent letters from 
Dr. F.D., provided essentially the same information.  

Records from Bronx-Lebanon Hospital dated November to 
February 2005 were silent to any pain in the legs or ankles.  

A December 2004 treatment report and electromyographic study 
from Dr. U.T., noted pain in the lower back that did not 
clearly radiate into the legs.  The electromyographic report 
indicated that electrical findings suggested bilateral tarsal 
tunnel syndrome.  There was no lumbosacral radiculopathy.

VA treatment records dated between January and March 2006 are 
again silent as to any complaints of, treatment for, or a 
diagnosis of any leg or ankle disorder.  An August 2005 
treatment record noted complaints of weakness in the knees.  

A December 2005 letter from Dr. A.M., noted that the veteran 
complained of lower extremity numbness.  

The veteran has submitted numerous statements throughout his 
appeal contending that he has damage to his legs and knees, 
which gave him trouble with walking.  The veteran further 
asserted that the damage to his legs and knees is due to his 
military service.  The veteran's wife also submitted 
statements contending that the veteran had "pinched nerves" 
in his ankles causing him ankle and leg pain, that were due 
to his low back disability.

While the veteran contends that he has bilateral ankle and 
leg disorders that are either related to military service or 
to his low back disability the record fails to show objective 
evidence of a current ankle or leg disability.  While VA 
treatment records reflect some occasional complaints of 
numbness in the lower extremities, the record is negative for 
a diagnosis of any bilateral leg disorder.  Similarly, 
despite the veteran's contention of "pinched nerves" in his 
ankles that causes pain in the ankles and legs, the record is 
negative for a diagnosis of any bilateral ankle disorder.  
Pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute 
disability for which service connection may be granted.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal 
dismissed in part, and vacated and remanded in part, sub 
nom.,  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

The December 2004 treatment report from Dr. U.T., noted that 
an electromyographic findings suggested bilateral tarsal 
tunnel syndrome - a foot disorder resulting from compression 
of the posterior tibial nerve or of the plantar nerves in the 
tarsal tunnel, causing pain, numbness, and tingling of the 
sole of the foot.  See Dorlands Illustrated Medical 
Dictionary, page 1834 (30th ed. 2003).  Additionally, the 
January 2005 VA examiner noted low back pain without 
radiation and without leg pain.  Thus, in absence of chronic 
pathological processes associated with the veteran's legs and 
ankles, there is no reasonable basis to establish service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  

While the veteran has submitted numerous statements from both 
VA and private doctors regarding his foot condition, he never 
asserted a claim of entitlement to service connection for a 
foot disorder over which the Board may exercise appellate 
jurisdiction.  Of course, the appellant is free to attempt to 
open a claim for service connection for a foot disorder, but 
at this point there is no pending claim.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims for service connection for a left and right leg 
condition, and a left and right ankle condition that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for right ankle, left ankle, right leg and 
left leg disorders is denied.


REMAND

By a March 2004 rating decision, the RO granted service 
connection for osteoarthritis of the right shoulder (20 
percent), osteoarthritis of the left shoulder (20 percent), 
degenerative disc disease of the cervical spine (10 percent) 
and degenerated disc disease of the lumbar spine (10 
percent), each effective July 1, 1996.  The veteran appealed, 
asserting his disabilities warranted a higher rating.  An 
October 2004 rating decision granted an increased rating to 
30 percent for the veteran's right shoulder osteoarthritis, 
effective March 31, 2004.  A May 2005 rating decision granted 
an increased rating for the veteran's degenerative disc 
disease of the lumbar spine to 20 percent, effective January 
4, 2005.  The veteran has continuously expressed his 
disagreement with his current ratings.

Unfortunately, after reviewing the voluminous record, further 
development is in order.  While the veteran has been afforded 
VA examinations in conjunction with his claim, the veteran's 
back, neck, and bilateral shoulder disabilities have not been 
thoroughly evaluated since his January 2005 VA examination.  
Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  

In December 2005, the veteran submitted a statement 
indicating that his symptoms relating to his back, neck and 
shoulder disabilities have worsened.  Specifically, he stated 
that his pain has increased, making it difficult to function, 
and that he had little or no range of motion in his 
shoulders.  A statement from his wife also indicated that the 
veteran was having increasing difficulty with walking and 
performing tasks due to his back pain.  As such, the veteran 
should undergo additional VA examinations in order to better 
assess the current severity, symptomatology, and 
manifestations of his cervical, shoulder and lumbosacral 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health- care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Regarding the veteran's claim for service connection for a 
right hand disorder, the Board finds that further development 
is also in order.  In a January 2005 VA examination, the 
examiner noted a three to four year history of right hand 
cramping, and opined that the right hand condition was not 
related to the veteran's shoulder condition, but rather was 
related to the veteran's cervical radiculopathy.  The 
examiner, however, did not provide a rationale for the 
opinion.

Subsequent VA treatment records document complaints of muscle 
spasms, swelling, weakness, and lack of trigger fingers on 
the right hand.  A March 2005 right shoulder magnetic 
resonance imaging scan showed a partial tear supraspinatus 
tendon, bicipital tyenosynovitis, bursitis, an inferior 
acromioclavicular joint osteophyte, and erosion of the 
humeral head.  It was recommended that an impingement 
syndrome should be ruled out clinically,.  

In August 2006, however, a second VA examiner, who did not 
have access to the claims file, noted pain and swelling in 
the hands, right more than left.  The veteran denied numbness 
in the hands but admitted to paresthesias in the fingertips.  
He also complained that the whole right hand was "tight."  
Deep tendon reflexes were 2+ in the biceps, and 1+ in the 
triceps.  The examiner stated that there was no clinical 
evidence of peripheral nerve, including median nerve, 
dysfunction, and opined that the veteran's hand pain might be 
due to arthritis.  An electrodiagnostic consultant found mild 
right suprascapular nerve exonal neuropathy, and recommended 
imaging studies of the shoulder to rule out any rotator cuff 
pathology.  The examiner did not provide an opinion as to 
whether any right hand disorder was at least as likely as not 
related to either the veteran's service, or to his service-
connected disabilities.

As the etiology of the veteran's right hand disorder is 
unclear from the evidence of record, the veteran should be 
afforded another VA examination.  An examination or opinion 
is necessary to make a decision on a claim if the evidence of 
record contains competent evidence that the claimant has a 
current disability, and indicates that the disability or 
symptoms may be associated with the claimant's active 
military history, but does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4); Charles v. Principi, 16 Vet. App. 370 (2002) 
(where there is competent evidence of a current disability 
and evidence indicating an association between the disability 
and active service, there must be competent evidence 
addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary 
authorizations, the RO should attempt to 
obtain any copies of the veteran's 
records reflecting treatment since July 
2006, from the St. Albans and New York VA 
Medical Centers in New York.  If the RO 
is unable to secure records which are 
maintained by a Federal office, then the 
RO must specifically document what 
attempts were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After all records are associated with 
the claims file, the veteran should be 
scheduled for a VA examination to 
ascertain the severity and manifestations 
of his cervical and lumbar degenerative 
disc disease, in accordance with the 
applicable rating criteria.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is to conduct 
all necessary testing and evaluation 
needed to evaluate the nature and extent 
of these disorders, including x-ray 
studies if clinically appropriate.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to the disorder.  In the report 
the examiner must address the following:  

a) Conduct range of motion studies 
of the lumbosacral and cervical 
spine.  The examiner should opine 
whether such ranges of motion 
indicate mild, moderate or severe 
limitation of motion in both the 
lumbosacral and cervical spines.  
The examiner should determine 
whether the appellant's low back and 
neck exhibit weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected low back 
disability and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  
The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  

(b)  State whether either the 
veteran's cervical and/or 
lumbosacral degenerative disc 
disease is manifested by an 
intervertebral disc syndrome, and if 
so whether he has documented 
incapacitating episodes.  If 
incapacitating episodes are 
documented, the examiner should 
state the total duration during the 
past 12 months.  An incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.  In the 
case of intervertebral disc 
syndrome, if any, the examiner 
should also state whether the 
veteran experiences mild, moderate, 
or severe recurring attacks.  The 
basis for any findings of 
intervertebral disc syndrome and 
associated incapacitating episodes 
should be fully explained.

c) The examiner should state whether 
there is any neurological impairment 
due to either the veteran's cervical 
or lumbosacral degenerative disc 
disease.  Such tests as the 
examining physician deems necessary 
should be performed.  All findings 
should be reported in detail.  If 
any neurological impairment is 
found, the examiner should 
specifically identify the nerve or 
nerves that are affected by the 
particular spinal segment, and 
discuss the severity of the 
impairment caused by the affected 
nerve(s).  In this regard, please 
state whether there is any paralysis 
of the affected nerve, and if so 
whether it is complete or 
incomplete, and whether such 
paralysis is mild, moderate or 
severe.

d)  After review of the record, 
state the periods (if any) in which 
the veteran's lumbosacral 
degenerative disc disease was 
manifested by symptoms, or ranges of 
motion indicating mild, moderate or 
severe limitation of motion, or 
intervertebral disc syndrome 
characterized by mild, moderate with 
recurring attacks, or severe 
recurring attacks with intermittent 
relief.  

e)  After review of the record, 
state the periods (if any) in which 
the veteran's cervical degenerative 
disc disease was manifested by 
symptoms, or ranges of motion 
indicating mild, moderate or severe 
limitation of motion, or 
intervertebral disc syndrome 
characterized by mild, moderate with 
recurring attacks, or severe 
recurring attacks with intermittent 
relief.  

3.  Schedule the veteran for a VA 
examination to ascertain the severity and 
manifestations of the his bilateral 
shoulder osteoarthritis.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is to conduct 
all necessary testing and evaluation 
needed to evaluate the nature and extent 
of this disorder, including range of 
motion studies.  Conduct all testing, 
including range of motion.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  Please 
provide a rationale for all opinions 
provided.

4.  Schedule the veteran for a VA 
examination to determine the etiology of 
any right hand disorder.  The claims 
folder should be reviewed by the examiner 
prior to the examination of the veteran.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
any such results must be included in the 
examination report.  Following the 
examination the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance that any 
diagnosed right hand disorder is related 
to any aspect of the veteran's service-
connected cervical degenerative disc 
disease, and/or his right shoulder 
osteoarthritis.  The examiner should 
specifically comment on the January 2005 
VA examination, the March 2005 magnetic 
resonance imaging of the right shoulder, 
and the August 2006 opinion.  A complete 
rationale for any and all opinions 
provided must be made.  

5.  The RO should review all medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
   
6.    Thereafter, the RO should 
readjudicate the claims.  If either 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


